Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The instant application having Application No. 16/146,531 has claims 1-20 pending filed on 09/28/2018; there is 1 independent claim and 19 dependent claims, all of which are ready for examination by the examiner.

Response to Arguments

This Office Action is in response to applicant’s communication filed on April 19, 2021 in response to PTO Office Action dated January 26, 2021.  The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.
35 USC § 103 Rejection

Applicant's following arguments filed on 04/19/2021 have been fully considered but are not persuasive.

Claim Rejections - 35 USC § 103

Independent Claims 1, 11 and 16

Claim 1


Applicant argues on pages 16 and 17 in regards to the independent claim 1 “Schneiderman discloses ‘wherein an image of the community member generating the commentary and an image of a physical object are shown in the acquired video information’.  Schneiderman instead discloses that ‘users may embed, add, attach, or link commentary or provide labels at chosen points of play, positions or objects within a piece or item of media...As an example, a particular user may want to comment on an actor's wardrobe in each scene in a movie’.  (Schneiderman, para. [0030]). Thus, the ‘object’ referenced by the rejection is included in the media content instead of the acquired video information containing the commentary”.  

Examiner respectfully disagrees with arguments on pages 16 and 17 in regards to the independent claim 1.  The combination of Schneiderman et al (US PGPUB 20140188997), OH et al (US PGPUB 20190379877) and Adarsh et al (US PGPUB 20090144272) teaches all the limitations of the independent claim 1.  Schneiderman (Paragraph [0030], Paragraph [0034], Paragraph {0086] and Paragraph [0089]) teaches “wherein an image of the community member generating the commentary (users may embed, add, attach, or link commentary at chosen points of play and the comment may include commentator’s image in the video) and an image of a physical object are shown in the acquired video information (the metadata-determination module determines metadata or  knowledge associated with a media clip and the face-detection module determines whether a three-dimensional object like a face appears in the image and/or video).  Schneiderman clearly teaches “that the metadata determination module determines metadata related to the media clip and the face-detection module can use 

Applicant argues on page 17 in regards to the independent claim 1 “The rejection also asserts that Schneiderman discloses ‘determining an attribute associated with the identified physical object, wherein the determined attribute is one of a word or a phrase that describes a characteristic of the identified physical object’.  Schneiderman discloses linking commentary to e.g., an object in the media content. (Schneiderman, para. [0007]). Schneiderman does not identify the object or determine an attribute of the object. Instead, a commentary is linked to the object”.

Examiner respectfully disagrees with arguments on page 17 in regards to the independent claim 1.  The combination of Schneiderman et al (US PGPUB 20140188997), OH et al (US PGPUB 20190379877) and Adarsh et al (US PGPUB 20090144272) teaches all the limitations of the independent claim 1.  Schneiderman (Paragraph [0007], Paragraph [0088] and Paragraph [0089]) teaches “determining an attribute associated with the identified physical object, wherein the determined attribute is one of a word or a phrase that describes a characteristic of the identified physical object (linking commentary to particular entities (physical object) specified by metadata (attributes) within the media, wherein the media is video and an entity in the video includes at least one of a group of 1) a specific actor, 2) a subject, 3) an object, 4) a location, 5) audio content, and 6) a scene in the media, the face detection module determines whether a three-dimensional object like a face appears in the image and/or video and may detect a user's face and determine facial features or characterstics”).  Schneiderman clearly teaches “the face detection module determines whether a three-dimensional object like a face appears in the image and/or video and may detect a user's face and determine facial features or characterstics”.  Thus it will be obvious to one of ordinary skill in the art that “determining an attribute associated with the identified physical object, wherein the determined attribute is one of a word or a phrase that describes a characteristic of the identified physical object”.  Thus the argument is not correct. 
.
Applicant argues on page 17 in regards to the independent claim 1 “Adarsh discloses ‘wherein each one of the plurality of predefined physical object attributes is associated with a quality value’ and ‘determining a commentary rating for the commentary based on the associated quality value’.  Adarsh’s quality score is not based on an attribute of a physical object in a commentary video. Instead, it is based on an average difference between the first user’s rating and other ratings for each of a plurality of items. (Adarsh, para. [0007])”.

Examiner respectfully disagrees with arguments on page 17 in regards to the independent claim 1.  The combination of Schneiderman et al (US PGPUB 20140188997), OH et al (US PGPUB 20190379877) and Adarsh et al (US PGPUB 20090144272) teaches all the limitations of the independent claim 1.  Adarsh (Paragraph [0006], Paragraph [0050] and Paragraph [0073]) teaches “Adarsh discloses ‘wherein each one of the plurality of predefined physical object attributes is associated with a quality value (the plurality of ratings are made by a first user, one or more differences are determined between the plurality of ratings, ratings by other users associated with the items, a quality score is generated for the first user and explicit ratings systems may permit rating of objects as a selected number such as an integer, or a number of particular objects and the item data database may store information about particular items (predefined physical object attributes)).  Also, Adarsh (Paragraph [0006] and Paragraph [0072]) teaches “and determining a commentary rating for the commentary based on the associated quality value (the plurality of ratings are made by a first user, one or more differences are determined between the plurality of ratings, and ratings by other users associated with the items, a quality score is generated for the first user and the user rating module may track various ratings according to the users that have provided them, so as to be able to generate user scores).   Adarsh clearly teaches “a quality score is generated for the first user and explicit ratings systems may permit rating of objects as a selected number such as an integer, or a number of particular objects and the item data database may store information about particular items (predefined physical object attributes)”.  Thus it will be obvious to one of ordinary skill in the art that “wherein each one of the plurality of predefined physical object attributes is associated with a quality value”.  Thus the argument is not correct.  Moreover, the claim limitation language about physical object attributes is not specific enough and as per MPEP 2111.01 (II), “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim”. 

Applicant argues on page 17 in regards to the independent claim 1 “In view of the foregoing, the applied references, taken alone or in combination, to not teach or suggest all of the features of claim 1. Accordingly, Applicant respectfully submits that claim 1 and all claims depending therefrom should be allowed for at least these reasons and in view of the additional features of these claims”.

Examiner respectfully disagrees with arguments on page 17 in regards to the independent claim 1.  For the reasons specified supra, the combination of Schneiderman et al (US PGPUB 20140188997), OH et al (US PGPUB 20190379877) and Adarsh et al (US PGPUB 20090144272) teaches all the limitations of the independent claim 1.  Thus claim 1 and its dependents are not allowable.



.Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 8-9 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schneiderman et al (US PGPUB 20140188997) in view of OH et al (US PGPUB 20190379877) and in further view of Adarsh et al (US PGPUB 20090144272). 

As per claim 1:
Schneiderman teaches:
“A method for determining a commentary rating for a community member’s commentary about a subject media content event, the method comprising” (Paragraph [0007] and Paragraph [0008] (methods which provide ways for adding commentary and rating relating to the commentary added to the media includes))
 “wherein the acquired video information spans a view about a community member who is generating commentary about the subject media content event” (Paragraph [0028] (sharing inline media commentary with members or users of a social network configured to facilitate viewing of media where a user may add video commentary to live or recorded video media)) 
 “and wherein an image of the community member generating the commentary and an image of a physical object are shown in the acquired video information” (Paragraph [0030], Paragraph [0034], Paragraph {0086] and Paragraph [0089] and wherein an image of the community member generating the commentary (users may embed, add, attach, or link commentary at chosen points of play and the comment may include commentator’s image in the video) and an image of a physical object are shown in the acquired video information (the metadata-determination module determines metadata or  knowledge associated with a media clip and the face-detection module determines whether a three-dimensional object like a face appears in the image and/or video)) 
 “identifying the physical object that is visible in the received video information” (Paragraph [0089] (the face detection module may detect whether a three-dimensional object within a two-dimensional video exists))
“determining an attribute associated with the identified physical object, wherein the determined attribute is one of a word or a phrase that describes a characteristic of the identified physical object” (Paragraph [0007], Paragraph [0088] and Paragraph [0089] (linking commentary to particular entities (physical object) specified by metadata (attributes) within the media, wherein the media is video and an entity in the video includes at least one of a group of 1) a specific actor, 2) a subject, 3) an object, 4) a location, 5) audio content, and 6) a scene in the media, the face detection module determines whether a three-dimensional object like a face appears in the image and/or video and may detect a user's face and determine facial features or characterstics))
“comparing the determined attribute of the identified physical object with a plurality of predefined physical object attributes stored in a database” (Paragraph [0035] and Paragraph [0055] (the metadata (attributes) may be created by manual or automatic operations including face recognition, speech recognition, audio recognition, optical character recognition, computer vision, image processing, video processing, natural language understanding, and machine learning and which stores received commentary information in a database organized by the social network))
“wherein each one of the plurality of predefined physical object attributes describe the characteristic of a particular one of a plurality of physical objects by using a word or a phrase” (Paragraph [0006] (commentary is linked to particular entities specified by metadata within the media, wherein the media is at least one of video, audio, and text, and an entity in the video includes an object and an entity in the text including a portion of the text wherein the metadata (attribute) is created by at least one of manual and automatic operations))
 “in response to identifying one of the plurality of predefined physical object attributes that matches the determined physical attribute” (Paragraph [0037] (the user may search for scenes that combine various actors and/or dialog where such a search would use metadata extracted by face recognition and/or speech recognition and attached to the media thereafter)).
Schneiderman does not EXPLICITLY discloses: receiving video information acquired by a 360; wherein the acquired video information substantially spans a 360° field of view; wherein each one of the plurality of predefined physical object attributes is associated with a quality value; and wherein the quality value corresponds to the quality of commentary relative to the subject media content event of interest; associating the quality value of the identified one of the plurality of predefined physical object attributes with the identified physical object; and determining a commentary rating for the commentary based on the associated quality value. 
However, OH teaches:
“receiving video information acquired by a 360° video camera” (Paragraph [0008] (obtaining a circular image including a 360-degree video captured by a camera))
“wherein the acquired video information substantially spans a 360° field of view” (Paragraph [0008] (obtaining a circular image including a 360-degree video captured by a camera having at least one fisheye lens)).
Also, Adarsh teaches:
“wherein each one of the plurality of predefined physical object attributes is associated with a quality value” (Paragraph [0006], Paragraph [0050] and Paragraph [0073] (the plurality of ratings are made by a first user, one or more differences are determined between the plurality of ratings, ratings by other users associated with the items, a quality score is generated for the first user and explicit ratings systems may permit rating of objects as a selected number such as an integer, or a number of particular objects and the item data database may store information about particular items (predefined physical object attributes)))
“and wherein the quality value corresponds to the quality of commentary relative to the subject media content event of interest” (Paragraph [0007] (the item of the method can comprise a user comment, and the quality score can be                                  based on an average difference between the first user's rating and other ratings for each of a plurality of items))
“associating the quality value of the identified one of the plurality of predefined physical object attributes with the identified physical object” (Paragraph [0042] (a producer of an item will have produced many such items, the items which will have generally consistent quality, and there will have been many more ratings associated with all of the producer's items than with one particular item alone))
“and determining a commentary rating for the commentary based on the associated quality value” (Paragraph [0006] and Paragraph [0072] (the plurality of ratings are made by a first user, one or more differences are determined between the plurality of ratings, and ratings by other users associated with the items, a quality score is generated for the first user and the user rating module may track various ratings according to the users that have provided them, so as to be able to generate user scores)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Schneiderman, OH and Adarsh for “receiving video information acquired by a 360; wherein the acquired video information substantially spans a 360° field of view; wherein each one of the plurality of predefined physical object attributes is associated with a quality value; and wherein the quality value corresponds to the quality of commentary relative to the subject media content event of interest; associating the quality value of the identified one of the plurality of predefined physical object attributes with the identified physical object; and determining a commentary rating for the commentary based on the associated quality value” as it efficiently derives 360-degree video data mapped to a 3D space based on information indicating a region not mapped to 360-degree video data of 360-degree content (OH, Paragraph [0017]) and the item can comprise a user comment, and the quality score can be based on an average difference between the first user's rating and other ratings for each of a plurality of items (Adarsh, Paragraph [0007]).  
Therefore, it would have been obvious to combine Schneiderman, OH and Adarsh.

As per claim 4:
Schneiderman, OH and Adarsh teach the method as specified in the parent claim 1 above. 
Schneiderman further teaches:
“wherein determining the attribute associated with the identified physical object comprises” (Paragraph [0006] (commentary to particular entities specified by metadata within the media))
“determining that the attribute of the identified physical object is a person” (Paragraph [0034] (attached to an actor as they move in a scene or multiple scenes, or attached to a particular statement, a set of statements, or a song, using metadata))
“determining a facial expression of the person, wherein the determined facial expression is defined by a facial expression attribute” (Paragraph [0057] (a face-similarity-detection module determines facial similarities between one or more face recognition results))
“wherein comparing the determined attribute of the identified physical object with a plurality of predefined physical object attributes comprises” (Paragraph [0089] (the face-detection module may use multiple graphical probability models to determine whether a three-dimensional object like a face appears in the two-dimensional video includes))
“comparing the determined facial expression attribute with a plurality of predefined facial expression attributes stored in the database” (Paragraph [0035] and Paragraph [0055] (the metadata (attributes) may be created by manual or automatic operations including face recognition, speech recognition, audio recognition, optical character recognition, computer vision, image processing, video processing, natural language understanding, and machine learning and which stores received commentary information in a database organized by the social network)).
Also, Adarsh teaches:
“and wherein associating the quality value of the identified one of the plurality of predefined physical object attributes with the identified physical object comprises” (Paragraph [0006] (the plurality of ratings are made by a first user, one or more differences are determined between the plurality of ratings, ratings by other users associated with the items, and a quality score is generated for the first user))
“associating the quality value of the identified facial expression attribute with the identified person” (Paragraph [0031] (computing quality scores for various users, shown as users A to J)).

As per claim 5:
Schneiderman, OH and Adarsh teach the method as specified in the parent claim 1 above. 
Schneiderman further teaches:
“wherein determining the attribute associated with the identified physical object comprises” (Paragraph [0006] (commentary to particular entities specified by metadata within the media))
“determining that the attribute of the identified physical object is a person” (Paragraph [0034] (attached to an actor as they move in a scene or multiple scenes, or attached to a particular statement, a set of statements, or a song, using metadata))
“determining a gesture being made by the person, wherein the determined gesture is defined by a gesture attribute” (Paragraph [0057] (a face-detection module  detects facial features (including gesture) from images and/or videos and a face-similarity-detection module determines facial similarities between one or more face recognition results))
“wherein comparing the determined attribute of the identified physical object with a plurality of predefined physical object attributes comprises” (Paragraph [0089] (the face-detection module may use multiple graphical probability models to determine whether a three-dimensional object like a face appears in the two-dimensional video includes))
“comparing the determined gesture attribute with a plurality of predefined gesture attributes stored in the database” (Paragraph [0035] and Paragraph [0055] (the metadata (attributes) may be created by manual or automatic operations including face recognition, speech recognition, audio recognition, optical character recognition, computer vision, image processing, video processing, natural language understanding, and machine learning and which stores received commentary information in a database organized by the social network)).
Also, Adarsh teaches:
“and wherein associating the quality value of the identified one of the plurality of predefined physical object attributes with the identified physical object comprises” (Paragraph [0006] (the plurality of ratings are made by a first user, one or more differences are determined between the plurality of ratings, ratings by other users associated with the items, and a quality score is generated for the first user))
“associating the quality value of the identified gesture attribute with the identified person” (Paragraph [0031] (computing quality scores for various users, shown as users A to J)).

As per claim 8:
Schneiderman, OH and Adarsh teach the method as specified in the parent claim 1 above. 
Schneiderman further teaches:
“wherein determining the attribute associated with the identified physical object comprises” (Paragraph [0006] (commentary to particular entities specified by metadata within the media))
“determining that the attribute of the identified physical object is an inanimate physical object” (Paragraph [0030] (the positions or objects may be any physical entities that are static (inanimate) in time))
“wherein the determined attribute is defined by a word or phrase that describes the inanimate physical object” (Paragraph [0030] (users may embed, add, attach, or link commentary or provide labels at chosen points of play, positions or objects within a piece or item of media))
“wherein comparing the determined attribute of the identified physical object with a plurality of predefined physical object attributes comprises” (Paragraph [0089] (the face-detection module may use multiple graphical probability models to determine whether a three-dimensional object like a face appears in the two-dimensional video includes))
“comparing the attribute with a plurality of predefined inanimate physical object attributes stored in the database” (Paragraph [0030], Paragraph [0055]  and Paragraph [0086] (the metadata-determination module determines metadata associated with a media clip, the positions or objects may be any physical entities that are static (inanimate) and commentary information is stored in the database))
“wherein each one of the predefined inanimate physical object attributes are defined by a word or a phrase that describes the associated one of a plurality of inanimate physical objects” (Paragraph [0006] (commentary to particular entities specified by metadata within the media, wherein the media is at least text, and an entity in the video includes at least an entity in the text including a portion of the text))
“and identifying one of the plurality of predefined inanimate physical object attributes that matches the attribute” (Paragraph [0057] (a metadata-determination module determines metadata associated with media, detects  features from videos, similarity-detection module determines similarities between one or more results)).
Also, Adarsh teaches:
“wherein associating the quality value of the identified one of the plurality of predefined physical object attributes with the identified physical object comprises” (Paragraph [0035] and Paragraph [0055] (the metadata (attributes) may be created by manual or automatic operations including face recognition, speech recognition, audio recognition, optical character recognition, computer vision, image processing, video processing, natural language understanding, and machine learning and which stores received commentary information in a database organized by the social network))
“associating the quality value of the identified predefined inanimate physical object attributes with the identified inanimate physical object” (Paragraph [0007] (generating modified ratings for the plurality of items using the quality score)).

As per claim 9:
Schneiderman, OH and Adarsh teach the method as specified in the parent claim 1 above. 
OH further teaches:
“receiving audio information acquired by the 360° video camera while the community member is generating the commentary” (Paragraph [0002] (provide images with higher picture quality and spatial sounds))
Schneiderman further teaches
“identifying a sound that is in the received audio information” (Paragraph [0069] (a comment may be shared along with a clip, where the commentary may include pictures, video, audio))
“determining an attribute associated with the identified sound” (Paragraph [0069] (the metadata associated with the commentary associated with audio))
“wherein the determined attribute is one of a word or a phrase that describes a characteristic of the identified sound” (Paragraph [0069] (commentary is written for the documents containing video and audio and may contain text))
 “comparing the determined attribute of the identified sound with a plurality of predefined sound attributes stored in the database” (Paragraph [0035] and Paragraph [0055] (the metadata (attributes) may be created by manual or automatic operations including face recognition, speech recognition, audio recognition, optical character recognition, computer vision, image processing, video processing, natural language understanding, and machine learning and which stores received commentary information in a database organized by the social network))
“wherein each one of the plurality of predefined sound attributes describe the characteristic of a particular one of a plurality of sounds” (Paragraph [0006] (a scene in the media, and an entity in the audio including audio content and a scene)).
Also, Adarsh teaches:
“wherein each one of the plurality of predefined sound attributes are associated with a quality value” (Paragraph [0007] (generating modified ratings for the plurality of items using the quality score))
“and wherein the quality value corresponds to the quality of commentary relative to the subject media content event of interest” (Paragraph [0006] (the plurality of ratings are made by a first user and a quality score is generated for the first user))
“in response to identifying one of the plurality of predefined sound attributes that matches the determined sound attribute, associating the quality value of the identified one of the plurality of sound attributes with the identified sound” (Paragraph [0007] (the item of the method can comprise a user comment, and the quality score can be based on an average difference between the first user's rating and other ratings for each of a plurality of items))
“and determining a commentary rating for the commentary based on the associated quality value” (Paragraph [0007] (generating modified ratings for the plurality of items using the quality score)).

As per claim 15:
Schneiderman, OH and Adarsh teach the method as specified in the parent claim 1 above. 
Schneiderman further teaches:
“wherein the video information comprises a series of sequentially arranged image frames, and further comprising” (Paragraph [0034] (media commentary may include a comment or label that may be attached "inline" to the a video comment that may be included for a particular number of frames))
“selecting one of the plurality of image frames from the received video information” (Paragraph [0103] (the video commentary appears when the video reaches a certain play point or a predetermined number of frames))
“and analyzing the selected image frame to identify the physical object” (Paragraph [0030] (users may embed, add, attach, or link commentary or provide objects at chosen points or image frames)).

As per claim 16:
Schneiderman, OH and Adarsh teach the method as specified in the parent claim 15 above. 
Schneiderman further teaches:
“wherein the image frame is a first image frame, wherein the physical object is a person, and wherein after the physical object has been identified in the selected first image frame, the method further comprising” (Paragraph [0007] and Paragraph [0034] (a video comment may be included for a particular number of frames or while the video is paused and contains object or a specific actor (person) includes))
 “picking a second image frame that was acquired by the 360° video camera after the first image frame was acquired” (Paragraph [0103] (the video commentary appears when the video reaches a certain play point (frame) and may be played for a predetermined amount of frames))
“determining if the person identified in the first image frame is identifiable in the second image frame” (Paragraph [0104] (for displaying an image-based video commentary where the user interface includes the web video, the "play" button, the point of play, and an image commentary and the image commentary  appears when the video reaches a certain point of play or frame))
Also, Adarsh teaches:
“in response to determining that the person is not identifiable in the second image frame, associating a first quality value with the commentary” (Paragraph [0007] (generating modified ratings for the plurality of items using the quality score))
 “in response to determining that the person is also identifiable in the second image frame, associating a second quality value with the commentary, wherein the second quality value is higher than the first quality value” (Paragraph [0007] (the item of the method can comprise a user comment, and the quality score can be based on an average difference between the first user's rating and other ratings for each of a plurality of items))
“and determining the commentary rating for the commentary based on the associated first quality value or the second quality value” (Paragraph [0007] (generating modified ratings for the plurality of items using the quality score)).

As per claim 17:
Schneiderman, OH and Adarsh teach the method as specified in the parent claim 15 above. 
Schneiderman further teaches:
“wherein the image frame is a first image frame, wherein the identified physical object is a first one of a plurality of people identified in the video information, wherein the other plurality of people are identified in the first image frame, the method further comprising” (Paragraph [0007] and Paragraph [0034] (a video comment may be included for a particular number of frames or while the video is paused and contains object or a specific actor (person) includes))
 “picking a second image frame that was acquired by the 360° video camera after the first image frame was acquired” (Paragraph [0103] (the video commentary appears when the video reaches a certain play point (frame) and may be played for a predetermined amount of frames))
“determining if the plurality of people identified in the first image frame are identifiable in the second image frame” (Paragraph [0104] (for displaying an image-based video commentary where the user interface includes the web video, the "play" button, the point of play, and an image commentary and the image commentary attached to set of actors appears when the video reaches a certain point of play or frame))
Also, Adarsh teaches:
“in response to determining that the person is not identifiable in the second image frame, associating a first quality value with the commentary” (Paragraph [0007] (generating modified ratings for the plurality of items using the quality score))
 “in response to determining that the person is also identifiable in the second image frame, associating a second quality value with the commentary, wherein the second quality value is higher than the first quality value” (Paragraph [0007] (the item of the method can comprise a user comment, and the quality score can be based on an average difference between the first user's rating and other ratings for each of a plurality of items))
“and determining the commentary rating for the commentary based on the associated first quality value or the second quality value” (Paragraph [0007] (generating modified ratings for the plurality of items using the quality score)).

As per claim 18:
Schneiderman, OH and Adarsh teach the method as specified in the parent claim 1 above. 
Schneiderman further teaches:
“picking a second image frame that was acquired by the 360° video camera after the first image frame was acquired” (Paragraph [0103] (the video commentary appears when the video reaches a certain play point (frame) and may be played for a predetermined amount of frames))
“determining if the plurality of people identified in the first image frame are identifiable in the second image frame” (Paragraph [0104] (for displaying an image-based video commentary where the user interface includes the web video, the "play" button, the point of play, and an image commentary and the image commentary attached to set of actors appears when the video reaches a certain point of play or frame))
Also, Adarsh teaches:
“weighting the quality value” (Paragraph [0005] (weighted according to a measure of the quality))
 “wherein the commentary rating determined for the commentary of the community member is defined on a relative basis as other commentary ratings generated by other community members” (Paragraph [0006] (ratings by other users associated with the items, and a quality score is generated for the first user)).

As per claim 19:
Schneiderman, OH and Adarsh teach the method as specified in the parent claim 18 above. 
Schneiderman further teaches:
“wherein a plurality of commentaries are stored, and wherein each of the stored plurality of commentaries pertains to one of a plurality of different subject media content events, the method further comprising” (Paragraph [0003] (receive media for viewing by a plurality of users of a network, wherein the media includes at least one of live media and pre-recorded media where the media and the commentary are stored includes))
“receiving a request from a device being operated by a community member, wherein the request specifies the subject media content event, and wherein the community member is requesting commentaries for the subject media content event” (Paragraph [0004] (selectively sharing the commentary with one or more users within the network who are selected by a particular user; enable viewing of the commentary by the one or the more users with whom the commentary is shared))
“identifying a first plurality of commentaries from the stored plurality of commentaries, wherein the first plurality of commentaries are associated with the specified subject media content event” (Paragraph [0006] (select and share portions of the media with the commentary with the one or more users within the network who are selected by a particular user))
“and selecting a second plurality of commentaries from the first plurality of commentaries” (Paragraph [0007] (linking commentary to particular entities specified by metadata within the media))
“wherein a predefined number of commentaries are selected for the second plurality of commentaries” (Paragraph [0034] (the interface would allow the user to jump to a set of pre-defined scenes in the movie and then search linearly to a point of play of the selected scenes)).
Also, Adarsh teaches:
“wherein the selected second plurality of commentaries have the highest commentary ratings from among the first plurality of commentaries” (Paragraph [0066] (an average modified rating may be applied as a signal so that documents having a higher average rating will be pushing upward relative to documents having a lower relative average rating)).

Claims 2-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Schneiderman et al (US PGPUB 20140188997) in view of OH et al (US PGPUB 20190379877) and in further view of Adarsh et al (US PGPUB 20090144272) and Flinn et al (US PGPUB 20160364651). 

As per claim 2:
Schneiderman, OH and Adarsh teach the method as specified in the parent claim 1 above. 
Schneiderman further teaches:
“wherein determining the attribute associated with the identified physical object comprises” (Paragraph [0006] (commentary to particular entities specified by metadata within the media))
“determining that the attribute of the identified physical object is a person” (Paragraph [0034] (attached to an actor as they move in a scene or multiple scenes, or attached to a particular statement, a set of statements, or a song, using metadata))
“wherein comparing the determined attribute of the identified physical object with a plurality of predefined physical object attributes comprises” (Paragraph [0089] (the face-detection module may use multiple graphical probability models to determine whether a three-dimensional object like a face appears in the two-dimensional video includes)).
Also, Adarsh further teaches:
“wherein associating the quality value of the identified one of the plurality of predefined physical object attributes with the identified physical object comprises” (Paragraph [0057] (the process involves identifying rated items and computing a quality score for one or more raters of the rated items includes))
“associating the quality value of the identified predefined distance with the identified person” (Paragraph [0007] (the quality score can be based on an average difference (distance) between the first user's rating and other ratings for each of a plurality of items)).
Schneiderman, OH and Adarsh do not EXPLICITLY disclose: and determining a range of the person from the community member who is generating the commentary, wherein the determined range is defined by a distance; comparing the distance with a plurality of predefined distances stored in the database; and identifying one of the plurality of predefined distances that matches the distance. 
		However, Flinn teaches:
“and determining a range of the person from the community member who is generating the commentary, wherein the determined range is defined by a distance” (Paragraph [0070] (calculations of distances between objects and/or users in the multi-dimensional space, and clusters among objects and/or users, may be determined))
“comparing the distance with a plurality of predefined distances stored in the database” (Paragraph [0037] and Paragraph [0070] (calculations of distances between objects or users in the multi-dimensional space, and clusters among objects or users, may be determined where the distances are compared stored according to a relational database structure))
“and identifying one of the plurality of predefined distances that matches the distance” (Paragraph [0087] (a comparison or matching of information in the file compared to information compared to other files contained in the view)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Schneiderman, OH, Adarsh and Flinn for “and determining a range of the person from the community member who is generating the commentary, wherein the determined range is defined by a distance; comparing the distance with a plurality of predefined distances stored in the database; and identifying one of the plurality of predefined distances that matches the distance” as Calculations of distances between objects and/or users in the multi-dimensional space, and clusters among objects and/or users, may be determined (Flinn, Paragraph [0070]).  
Therefore, it would have been obvious to combine Schneiderman, OH, Adarsh and Flinn.

As per claim 3:
Schneiderman, OH, Adarsh and Flinn teach the method as specified in the parent claim 2 above. 
Flinn further teaches:
“wherein determining the range of the person from the community member who is generating the commentary comprises” (Paragraph [0070] (determining users in the multi-dimensional space, and clusters among objects and/or users, includes))
“receiving first range and orientation information corresponding to a first range and orientation between the community member who is generating the commentary and the 360° video camera” (Paragraph [0010] and Paragraph [0123] (obtaining information about an encoded picture and metadata from the 360-degree video data, where processing and rendering the circular image based on the metadata and the regions may be rotated in different directions at different angles (range and orientation) and mapped on the 2D image))
 “receiving second range and orientation information corresponding to a second range and orientation between the person and the 360° video camera” (Paragraph [0010] and Paragraph [0123] (obtaining information about an encoded picture and metadata from the 360-degree video data, where processing and rendering the circular image based on the metadata and the regions may be rotated in different directions at different angles (range and orientation) and mapped on the 2D image))
“determining the first range and orientation between the community member who is generating the commentary and the 360° video camera based on the first range and orientation information” (Paragraph [0324]] (the 360-degree video reception apparatus may determine one or more rectangular regions having a yaw, pitch, roll, and/or a view angle corresponding to a viewing direction and/or a viewing range corresponding to the necessary part and the determination may be performed based on the fisheye video information))
 “determining the second range and orientation between the person and the 360° video camera based on the second range and orientation information” (Paragraph [0324]] (the 360-degree video reception apparatus may determine one or more rectangular regions having a yaw, pitch, roll, and/or a view angle corresponding to a viewing direction and/or a viewing range corresponding to the necessary part and the determination may be performed based on the fisheye video information))
“and determining the range from the person from the community member who is generating the commentary based on the determined first range and orientation information and the second range and orientation information” (Paragraph [0384]] (the supp_circular_image_radius[i] field may be used to derive the range of samples that can be used to construct a 360-degree sphere. where the 360-degree sphere may indicate a 3D space in which the 360-degree video is rendered)).

As per claim 6:
Schneiderman, OH and Adarsh teach the method as specified in the parent claim 1 above. 
Schneiderman further teaches:
“wherein a plurality of a physical objects are visible in the received video information, the method further comprising” (Paragraph [0006] (commentary to particular entities specified by metadata within the media))
“determining that the attribute of the identified plurality of the physical objects is a person” (Paragraph [0034] (attached to an actor as they move in a scene or multiple scenes, or attached to a particular statement, a set of statements, or a song, using metadata))
 “and that are within a predefined angle of view in front of the community member who is generating the commentary” (Paragraph [0004] (receiving media for viewing by a plurality of users of a network wherein the media includes at least one of live media and pre-recorded media)).
Also, Adarsh further teaches:
“wherein each of the predefined numbers of people are associated with a quality value” (Paragraph [0007] (the quality score can be based on an average difference between the first user's rating and other ratings for each of a plurality of items))
“associating the quality value of the identified predefined number of people with the commentary” (Paragraph [0007] (the quality score can be based on an average difference between the first user's rating and other ratings for each of a plurality of items))
 “and determining the commentary rating for the commentary based on the associated quality value that corresponds to the determined number of the plurality of people” (Paragraph [0006] (the plurality of ratings are made by a first user, one or more differences are determined between the plurality of ratings, and ratings by other users associated with the items, and a quality score is generated for the first user)).
Schneiderman, OH and Adarsh do not EXPLICITLY disclose: determining a number of the plurality of people that are within a predefined range threshold of the community member who is generating the commentary; comparing a plurality of predefined numbers of people with the determined number of the identified plurality of people that are within the predefined range threshold of the community member who is generating the commentary; and in response to identifying the predefined number that matches the determined number of the identified plurality of people that are within the predefined range threshold of the community member who is generating the commentary.		
However, Flinn teaches:
“determining a number of the plurality of people that are within a predefined range threshold of the community member who is generating the commentary” (Paragraph [0070] and Paragraph [0335] (calculations of distances between objects and/or users in the multi-dimensional space, and clusters among objects and/or users, may be determined and scoring thresholds may be set and used in addition to just relative ranking of the candidate objects))
“comparing a plurality of predefined numbers of people with the determined number of the identified plurality of people that are within the predefined range threshold of the community member who is generating the commentary” (Paragraph [0087] and Paragraph [0316] (a comparison or matching of information in the file compared to information compared to other files contained in the view and determine if the most similar members to the recommendation recipient have rated objects at a level greater than some threshold))
“and in response to identifying the predefined number that matches the determined number of the identified plurality of people that are within the predefined range threshold of the community member who is generating the commentary” (Paragraph [0041] and Paragraph [0316] (identifies usage behaviors of the one or more users including usage-behavior pre-processing, in which usage behavior categories, usage behavior clusters, and usage behavioral patterns are formulated for subsequent processing of the usage behaviors which could include commenting and determine if the most similar members to the recommendation recipient have rated objects at a level greater than some threshold)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Schneiderman, OH, Adarsh and Flinn for “determining a number of the plurality of people that are within a predefined range threshold of the community member who is generating the commentary; comparing a plurality of predefined numbers of people with the determined number of the identified plurality of people that are within the predefined range threshold of the community member who is generating the commentary; and in response to identifying the predefined number that matches the determined number of the identified plurality of people that are within the predefined range threshold of the community member who is generating the commentary” as Calculations of distances between objects and/or users in the multi-dimensional space, and clusters among objects and/or users, may be determined (Flinn, Paragraph [0070]).  
Therefore, it would have been obvious to combine Schneiderman, OH, Adarsh and Flinn.

Claims 7, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schneiderman et al (US PGPUB 20140188997) in view of OH et al (US PGPUB 20190379877) and in further view of Adarsh et al (US PGPUB 20090144272) and Twyman et al (US PGPUB 20170344809). 

As per claim 7:
Schneiderman, OH and Adarsh teach the method as specified in the parent claim 1 above. 
Schneiderman further teaches:
“wherein determining the attribute associated with the identified physical object comprises” (Paragraph [0006] (commentary to particular entities specified by metadata within the media))
“determining that the attribute of the identified physical object is a person” (Paragraph [0034] (attached to an actor as they move in a scene or multiple scenes, or attached to a particular statement, a set of statements, or a song, using metadata)).
Also, Adarsh teaches:
“and determining the commentary rating for the commentary based on the associated relevance value and the quality value” (Paragraph [0007] (generating modified ratings for the plurality of items using the quality score)).
Schneiderman, OH and Adarsh do not EXPLICITLY disclose: and determining a name of the person; comparing the determined name with a plurality of predefined names of people that are known to the community member who is generating the commentary, the method further comprises; in response to identifying one of the plurality of predefined names that matches the determined name of the person, associating a relevance value of the identified one of the plurality of predefined names with the identified name of the person; wherein the relevance value is associated with a degree of interpersonal relationship between the identified person and the community member who is generating the commentary.		
However, Twyman teaches:
“and determining a name of the person” (Paragraph [0028] (determine the name of the person of interest based on content of the parsed messages))
“comparing the determined name with a plurality of predefined names of people that are known to the community member who is generating the commentary, the method further comprises” (Paragraph [0052] (the media guidance application may then search the database for a profile corresponding to the identity (name) of the person of interest, and may receive a plurality of results which comprises))
“in response to identifying one of the plurality of predefined names that matches the determined name of the person, associating a relevance value of the identified one of the plurality of predefined names with the identified name of the person” (Paragraph [0052] and Paragraph [0117] (the media guidance application may then search the database for a profile corresponding to the identity of the person of interest, and may receive a plurality of results and the media guidance application may generate a value or score))
“wherein the relevance value is associated with a degree of interpersonal relationship between the identified person and the community member who is generating the commentary” (Paragraph [0064], Paragraph [0065] and Paragraph [0117] (the media guidance application may determine whether the relationship is sufficient based on data of a database and the generated score where the media guidance application may identify, based on the profile, a plurality of persons who are closely related to person of interest)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Schneiderman, OH, Adarsh and Twyman for “and determining a name of the person; comparing the determined name with a plurality of predefined names of people that are known to the community member who is generating the commentary, the method further comprises; in response to identifying one of the plurality of predefined names that matches the determined name of the person, associating a relevance value of the identified one of the plurality of predefined names with the identified name of the person; wherein the relevance value is associated with a degree of interpersonal relationship between the identified person and the community member who is generating the commentary” as it may determine the identity of the person of interest based on content of the parsed messages where identity is determined by the name of a person (Twyman, Paragraph [0028]).  
Therefore, it would have been obvious to combine Schneiderman, OH, Adarsh and Twyman.

As per claim 10:
Schneiderman, OH and Adarsh teach the method as specified in the parent claim 1 above. 
OH further teaches:
receiving audio information acquired by the 360° video camera while the community member is generating the commentary” (Paragraph [0002] (provide images with higher picture quality and spatial sounds))
Schneiderman further teaches
“identifying a sound that is in the received audio information” (Paragraph [0069] (a comment may be shared along with a clip, where the commentary may include pictures, video, audio))
“determining a plurality of spoken words from the identified sound” (Paragraph [0093] (the media conference module initiates and maintains the functionality of a media conference. which may include an audio chat)).
Also, Adarsh teaches:
 “wherein the relevance value is associated with a degree of interpersonal relationship between the identified person and the community member who is generating the commentary” (Paragraph [0006] (the plurality of ratings are made by a first user and a quality score is generated for the first user))
“in response to identifying one of the plurality of predefined sound attributes that matches the determined sound attribute, associating the quality value of the identified one of the plurality of sound attributes with the identified sound” (Paragraph [0007] (the item of the method can comprise a user comment, and the quality score can be based on an average difference between the first user's rating and other ratings for each of a plurality of items))
“and determining the commentary rating for the commentary based on the associated relevance value and the quality value” (Paragraph [0007] (generating modified ratings for the plurality of items using the quality score)).
Schneiderman, OH and Adarsh do not EXPLICITLY disclose: identifying a name of a person based on the identified spoken words, wherein the name of the person corresponds to the identified physical object in the video information; comparing the determined name with a plurality of predefined names of people known to the community member who is generating the commentary; in response to identifying one of the plurality of predefined names that matches the determined name of the person; associating a relevance value of the identified one of the plurality of predefined names with the identified name of the person .
However Twyman teaches:
“identifying a name of a person based on the identified spoken words, wherein the name of the person corresponds to the identified physical object in the video information” (Paragraph [0028] (determine the name of the person of interest based on content of the parsed messages))
 “comparing the determined name with a plurality of predefined names of people known to the community member who is generating the commentary” (Paragraph [0130] where the media guidance application may compare the identity (name) of person of interest to entries of a database of social media profiles))
“in response to identifying one of the plurality of predefined names that matches the determined name of the person” (Paragraph [0009] (a scene in the media, and an entity in the audio including audio content and a scene))
“associating a relevance value of the identified one of the plurality of predefined names with the identified name of the person” (Paragraph [0117] (the media guidance application may process the viewer data with the subscription data using the model to generate a value or score)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Schneiderman, OH, Adarsh and Twyman for “identifying a name of a person based on the identified spoken words, wherein the name of the person corresponds to the identified physical object in the video information; comparing the determined name with a plurality of predefined names of people known to the community member who is generating the commentary; in response to identifying one of the plurality of predefined names that matches the determined name of the person; associating a relevance value of the identified one of the plurality of predefined names with the identified name of the person” as it may determine the identity of the person of interest based on content of the parsed messages where identity is determined by the name of a person (Twyman, Paragraph [0028]).  
Therefore, it would have been obvious to combine Schneiderman, OH, Adarsh and Twyman.

As per claim 20:
Schneiderman, OH and Adarsh teach the method as specified in the parent claim 18 above. 
Schneiderman further teaches:
“wherein a plurality of commentaries are stored, and wherein each of the stored plurality of commentaries pertains to one of a plurality of different subject media content events, the method further comprising” (Paragraph [0003] (receive media for viewing by a plurality of users of a network, wherein the media includes at least one of live media and pre-recorded media where the media and the commentary are stored includes))
“receiving a request from a device being operated by a community member, wherein the request specifies the subject media content event, and wherein the community member is requesting commentaries for the subject media content event” (Paragraph [0004] (selectively sharing the commentary with one or more users within the network who are selected by a particular user; enable viewing of the commentary by the one or the more users with whom the commentary is shared))
“in response to receiving the request, determining whether one of the physical objects identified is a person that is known to the requesting community member” (Paragraph [0034] (attached to an actor as they move in a scene or multiple scenes, or attached to a particular statement, a set of statements, or a song, using metadata))
  “adjusting the commentary rating for the commentary based on the associated relevance value and the quality value” (Paragraph [0006] (select and share portions of the media with the commentary with the one or more users within the network who are selected by a particular user))
“identifying a first plurality of commentaries from the stored plurality of commentaries, wherein the first plurality of commentaries are associated with the specified subject media content event” (Paragraph [0006] (select and share portions of the media with the commentary with the one or more users within the network who are selected by a particular user))
“and selecting a second plurality of commentaries from the first plurality of commentaries” (Paragraph [0007] (linking commentary to particular entities specified by metadata within the media))
“wherein a predefined number of commentaries are selected for the second plurality of commentaries” (Paragraph [0034] (the interface would allow the user to jump to a set of pre-defined scenes in the movie and then search linearly to a point of play of the selected scenes)).
Also, OH teaches:
“the video information acquired by the 360° video camera ” OH(Paragraph [0008] (obtaining a circular image including a 360-degree video captured by a camera)).
Also, Adarsh teaches:
“wherein the selected second plurality of commentaries have the highest commentary ratings from among the first plurality of commentaries” (Paragraph [0066] (an average modified rating may be applied as a signal so that documents having a higher average rating will be pushing upward relative to documents having a lower relative average rating)).
Schneiderman, OH and Adarsh do not EXPLICITLY disclose: in response to identifying the person that is known to the requesting community member, associating a relevance value associated with the person that is known to the requesting community member; wherein the relevance value is associated with a degree of interpersonal relationship between the person that is known to the requesting community member and the requesting community member.
However Twyman teaches:
“in response to identifying the person that is known to the requesting community member, associating a relevance value associated with the person that is known to the requesting community member” (Paragraph [0052] and Paragraph [0117] (the media guidance application may then search the database for a profile corresponding to the identity of the person of interest, and may receive a plurality of results and the media guidance application may generate a value or score))
“wherein the relevance value is associated with a degree of interpersonal relationship between the person that is known to the requesting community member and the requesting community member” ((Paragraph [0064] and Paragraph [0117] (the media guidance application may determine whether the relationship is sufficient based on data of a database and the media guidance application may generate a value or score)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Schneiderman, OH, Adarsh and Twyman for “in response to identifying the person that is known to the requesting community member, associating a relevance value associated with the person that is known to the requesting community member; wherein the relevance value is associated with a degree of interpersonal relationship between the person that is known to the requesting community member and the requesting community member” as it may determine the identity of the person of interest based on content of the parsed messages where identity is determined by the name of a person (Twyman, Paragraph [0028]).  
Therefore, it would have been obvious to combine Schneiderman, OH, Adarsh and Twyman.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schneiderman et al (US PGPUB 20140188997) in view of OH et al (US PGPUB 20190379877) and in further view of Adarsh et al (US PGPUB 20090144272) and Newell et al (US PGPUB 20170026669). 

As per claim 11:
Schneiderman, OH and Adarsh teach the method as specified in the parent claim 1 above. 
OH further teaches:
receiving audio information acquired by the 360° video camera while the community member is generating the commentary” (Paragraph [0002] (provide images with higher picture quality and spatial sounds))
Schneiderman further teaches
“identifying a sound that is in the received audio information” (Paragraph [0069] (a comment may be shared along with a clip, where the commentary may include pictures, video, audio))
“determining a plurality of spoken words from the identified sound” (Paragraph [0093] (the media conference module initiates and maintains the functionality of a media conference. which may include an audio chat))
“determining that the physical object, who is a person” (Paragraph [0034] (attached to an actor as they move in a scene or multiple scenes, or attached to a particular statement, a set of statements, or a song, using metadata))
Also, Adarsh teaches:
 “in response to determining that the person is disagreeing, associating a first quality value with the commentary” (Paragraph [0029] (a relative quality of a user who rates items))
“in response to determining that the person is agreeing, associating a second quality value with the commentary, wherein the second quality value is higher than the first quality value” (Paragraph [0006] (the plurality of ratings are made by a first user and one or more differences are determined between the plurality of ratings))
“determining the commentary rating for the commentary based on the associated first quality value or the second quality value” (Paragraph [0007] (generating modified ratings for the plurality of items using the quality score)).
Schneiderman, OH and Adarsh do not EXPLICITLY disclose: is verbally disagreeing with or is verbally agreeing with the commentary of the community member based on the identified spoken words.
However Newell teaches:
“is verbally disagreeing with or is verbally agreeing with the commentary of the community member based on the identified spoken words” (Paragraph [0023] (the member dialogue includes audio information that expresses the personal opinions and/or personal viewpoint of the community member about a particular thematic content event)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Schneiderman, OH, Adarsh and Newell for “is verbally disagreeing with or is verbally agreeing with the commentary of the community member based on the identified spoken words” as the generated conversation video emulates a conversation about the thematic content event between the user  and other community members and/or knowledgeable individuals (Newell, Paragraph [0025]).  
Therefore, it would have been obvious to combine Schneiderman, OH, Adarsh and Newell.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schneiderman et al (US PGPUB 20140188997) in view of OH et al (US PGPUB 20190379877) and in further view of Adarsh et al (US PGPUB 20090144272) and Oehrle et al (US PGPUB 20180189691). 

As per claim 12:
Schneiderman, OH and Adarsh teach the method as specified in the parent claim 1 above. 
OH further teaches:
receiving audio information acquired by the 360° video camera while the community member is generating the commentary” (Paragraph [0002] (provide images with higher picture quality and spatial sounds))
Schneiderman further teaches
“identifying a sound that is in the received audio information” (Paragraph [0069] (a comment may be shared along with a clip, where the commentary may include pictures, video, audio)).
Also, Adarsh teaches:
 “in response to determining that the person is not speaking truthfully, associating a first quality value with the commentary” (Paragraph [0029] (a relative quality of a user who rates items))
“in response to determining that the person is speaking truthfully, associating a second quality value with the commentary, wherein the second quality value is higher than the first quality value” (Paragraph [0006] (the plurality of ratings are made by a first user and one or more differences are determined between the plurality of ratings))
“determining the commentary rating for the commentary based on the associated first quality value or the second quality value” (Paragraph [0007] (generating modified ratings for the plurality of items using the quality score)).
Schneiderman, OH and Adarsh do not EXPLICITLY disclose: determining an emotional state of the community member based on the identified sound; determining that the community member is speaking truthfully or is not speaking truthfully based on the determined emotional state.
However Oehrle teaches:
“determining an emotional state of the community member based on the identified sound” (Paragraph [0160] (emotional tone  towards a topic of his concern))
“determining that the community member is speaking truthfully or is not speaking truthfully based on the determined emotional state” (Paragraph [0587] (weighing the probability of truthfulness that the actor has the role they claim (based on emotional state))).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Schneiderman, OH, Adarsh and Oehrle for “determining an emotional state of the community member based on the identified sound; determining that the community member is speaking truthfully or is not speaking truthfully based on the determined emotional state” as emoticons are frequently used to reflect member sentiments or emotions regarding certain topics and can depict conflicting member attitudes or beliefs (Oehrle, Paragraph [0056] and Paragraph [0058]).  
Therefore, it would have been obvious to combine Schneiderman, OH, Adarsh and Oehrle.

As per claim 13:
Schneiderman, OH and Adarsh teach the method as specified in the parent claim 1 above. 
Schneiderman further teaches
“identifying a gesture being made by the community member” (Paragraph [0057] (a face-detection module detects facial features (including gesture) from images and/or videos and a face-similarity-detection module determines facial similarities between one or more face recognition results)).
Also, OH further teaches:
Member from the video information acquired by the 360° video camera while the community member is generating the commentary” (Paragraph [0002] (provide images with higher picture quality and spatial sounds)).
Also, Adarsh further teaches:
 “in response to determining that the person is not speaking truthfully, associating a first quality value with the commentary” (Paragraph [0029] (a relative quality of a user who rates items))
“in response to determining that the person is speaking truthfully, associating a second quality value with the commentary, wherein the second quality value is higher than the first quality value” (Paragraph [0006] (the plurality of ratings are made by a first user and one or more differences are determined between the plurality of ratings))
“determining the commentary rating for the commentary based on the associated first quality value or the second quality value” (Paragraph [0007] (generating modified ratings for the plurality of items using the quality score)).
Schneiderman, OH and Adarsh do not EXPLICITLY disclose: determining an emotional state of the community member based on the identified gesture; determining that the community member is speaking truthfully or is not speaking truthfully based on the determined emotional state.
However Oehrle teaches:
“determining an emotional state of the community member based on the identified gesture” (Paragraph [0160] (emotional tone  towards a topic of his concern))
“determining that the community member is speaking truthfully or is not speaking truthfully based on the determined emotional state” (Paragraph [0587] (weighing the probability of truthfulness that the actor has the role they claim (based on emotional state))).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Schneiderman, OH, Adarsh and Oehrle for “determining an emotional state of the community member based on the identified gesture; determining that the community member is speaking truthfully or is not speaking truthfully based on the determined emotional state” as emoticons are frequently used to reflect member sentiments or emotions regarding certain topics and can depict conflicting member attitudes or beliefs (Oehrle, Paragraph [0056] and Paragraph [0058]).  
Therefore, it would have been obvious to combine Schneiderman, OH, Adarsh and Oehrle.

As per claim 14:
Schneiderman, OH and Adarsh teach the method as specified in the parent claim 1 above. 
Schneiderman further teaches
“identifying a facial expression being made by the community member” (Paragraph [0057] (a face-detection module detects facial features (including gesture) from images and/or videos and a face-similarity-detection module determines facial similarities between one or more face recognition results)).
Also, OH further teaches:
Member from the video information acquired by the 360° video camera while the community member is generating the commentary” (Paragraph [0002] (provide images with higher picture quality and spatial sounds)).
Also, Adarsh further teaches:
 “in response to determining that the person is not speaking truthfully, associating a first quality value with the commentary” (Paragraph [0029] (a relative quality of a user who rates items))
“in response to determining that the person is speaking truthfully, associating a second quality value with the commentary, wherein the second quality value is higher than the first quality value” (Paragraph [0006] (the plurality of ratings are made by a first user and one or more differences are determined between the plurality of ratings))
“determining the commentary rating for the commentary based on the associated first quality value or the second quality value” (Paragraph [0007] (generating modified ratings for the plurality of items using the quality score)).
Schneiderman, OH and Adarsh do not EXPLICITLY disclose: determining an emotional state of the community member based on the identified facial expression; determining that the community member is speaking truthfully or is not speaking truthfully based on the determined emotional state.
However Oehrle teaches:
“determining an emotional state of the community member based on the identified facial expression” (Paragraph [0160] (emotional tone  towards a topic of his concern))
“determining that the community member is speaking truthfully or is not speaking truthfully based on the determined emotional state” (Paragraph [0587] (weighing the probability of truthfulness that the actor has the role they claim (based on emotional state))).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Schneiderman, OH, Adarsh and Oehrle for “determining an emotional state of the community member based on the identified facial expression; determining that the community member is speaking truthfully or is not speaking truthfully based on the determined emotional state” as emoticons are frequently used to reflect member sentiments or emotions regarding certain topics and can depict conflicting member attitudes or beliefs (Oehrle, Paragraph [0056] and Paragraph [0058]).  
Therefore, it would have been obvious to combine Schneiderman, OH, Adarsh and Oehrle.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Furlan et al, (US PGPUB 20020147991), technology is disclosed that allows an immersive video to be transmitted from a first site to a second site using standard television infrastructure. Each frame of the immersive video is packed into at least one standard television frame. The standard television frame is suitable for transmission using standard television infrastructure. Once the standard television frame is received at the second site, the immersive video frame is reconstructed. The reconstructed immersive video frame can then be transmitted, recorded, viewed, or used to generate a view for transmission or recording.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571)272-2196.  The examiner can normally be reached on Mon-Fri 8:00 AM – 5:00 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kamal K Dewan/
Examiner, Art Unit 2163



/ALEX GOFMAN/Primary Examiner, Art Unit 2163